Citation Nr: 1122363	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to a compensable evaluation for residuals, perforated tympanic membrane, post-operative. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims was later transferred to the Chicago, Illinois RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2007 the Veteran was provided a VA audiologic examination, the report of which includes audiometrics.  The RO utilized these audiometrics in assigning a non-compensable evaluation.

Of record is a November 2007 VA audiology re-evaluation note documenting that the Veteran reported that he felt that his hearing acuity had decreased since his last examination.  This record references audiometrics that showed moderate to severe high frequency sensorineural hearing loss in the right ear and moderate to profound high frequency sensorineural hearing loss; however, the report does not contain the actual audiometrics.  

Similarly, a July 2010 audiology evaluation references an audiogram that "shows hearing is essentially unchanged.  The report of this evaluation, also, does not contain the audiometrics.  

Due to the fact that the audiometrics referenced above have not been associated with the claims file, the claims must be remanded, as this indicates that there may be outstanding VA records relevant to the Veteran's claims.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek these records.  38 C.F.R. § 3.159(c) (2010).

Furthermore, the Veteran should be afforded a VA audiologic examination.  The Veteran's complaints of worsened hearing acuity in November 2007 indicate that this condition may have increased in severity since his May 2007 VA audiologic examination.  His representative has requested re-examination in this regard.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, because that examination could potentially result in findings relevant to his claim for a compensable evaluation for the residuals of perforated tympanic membrane, post-operative, the Board finds that a decision on that issue should be deferred pending completion of the examination.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file, particularly the results of any audiograms conducted during the pendency of this appeal, and associate them therewith.

Perform any and all follow-up as necessary, and document negative results.

2.  After the development in paragraph 1 has been completed to the extent possible, schedule the Veteran for an audiological examination to determine the severity of his service-connected bilateral hearing loss.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.  For each ear, the examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.












	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


